Allen, J.
The demandant’s exceptions to the exclusion of evidence must be overruled. The general rule is, that the acts and declarations of a grantor in a deed, after its delivery, are not admissible to impeach the title which it purports to convey. Holbrook v. Holbrook, 113 Mass. 74. Lincoln v. Wilbur, 125 Mass. 249. Shores v. Hooper, 153 Mass. 228. In the present case there was nothing to show that either Stannard or the tenant knew of the inquiries and statements made by Leander at the registry of deeds, or of his appearance and manner while there. The ground upon which the admissibility of evidence to show such inquiries, statements, appearance, and manner is urged is, that Leander was acting as agent of Stannard in leaving the deed for record. It did not appear, however, that he had any discretionary authority. Stannard directed him to carry it for record to the registry of deeds. There is nothing to show that there was any error in law in applying the general rule, and excluding the evidence offered by the demandant. It did not appear that Leander was agent of the grantee in any such sense as to authorize him to make admissions prejudicial to the title. For the same reason, the letter of Leander might also properly be excluded.
Upon the general question whether the conveyance by the two Halls to Stannard was made with a design to defraud the grantors’ creditor, we are of opinion that the evidence should have been submitted to the jury. There was, to be sure, direct evidence tending to support the validity of the deed, and to show that Stannard bought the property merely for the purpose of making a gift of it to his daughter, and thus of enabling her to continue in her home. The circumstances, however, would furnish an argument to the jury that there was a purpose on the *432part of the grantors, in which the grantee participated, of defrauding the father of the grantors. The two grantors owned the premises as tenants in common, and Leander and his wife occupied them as a home, George living with them some of the time. The grantors were indebted to their father in a claim upon which he afterwards recovered judgment for $922.04. An attorney’s letter demanding settlement of this claim was sent to them. On the first business day after its receipt, the grantors and Stannard,'and also the tenant, who was Stannard’s daughter and Leander’s wife, were at the tenant’s house, and talked about making the conveyance; and on the same day they went from Southampton to Springfield, to an attorney’s office, where the deed to Stannard was drawn up and executed, and also a deed from him to his daughter. The actual occupation of the premises remained unchanged. The evidence tended to show that the tenant had no personal property, and also that she knew all that was done in respect to the conveyance to her father. "We think the demandant had a right to have the effect of these and other circumstances passed upon by the jury, who would also weigh the explanations offered by the tenant. Marden v. Babcock, 2 Met. 99, 105. Plimpton v. Goodell, 143 Mass. 365.

Exceptions sustained.